Exhibit 10.24

CONSULTING AGREEMENT

In consideration and as a condition of Andrey Zarur, an individual having an
address at [*] (the “Consultant”), providing consulting services to Solid
Biosciences Inc., a Delaware corporation (together with its affiliates, the
“Company”), having an address at 141 Portland Street, Fifth Floor, Cambridge, MA
02139, the Consultant hereby agrees with the Company as follows:

1.Relationship.  During the Term (as defined below), Consultant shall devote
reasonable time and efforts to the Company’s business, consistent with
Consultant’s other business responsibilities.  Consultant’s efforts on behalf of
the Company shall, accordingly, be on a part‑time basis. Consultant’s duties are
described in Exhibit A hereto (the “Services”). Consultant represents that his
service as a consultant to the Company and Consultant’s performance of the
Services and all of the terms of this Agreement do not and will not violate any
other legal obligation or any agreement to which Consultant is or shall become a
party.

2.Compensation.  

(a)The Company shall pay Consultant a consulting fee at the annual rate of
$100,000, payable in equal monthly instalments in arrears. Company shall
reimburse Consultant for all reasonable travel and out-of-pocket expenses
incurred by Consultant in performing Services pursuant to this Agreement, upon
submission of appropriate supporting documentation.  

(b)In addition, Company shall grant to Consultant, subject to the approval of
the Company’s Board of Directors, a nonqualified stock option under Company’s
2018 Omnibus Incentive Plan for the purchase of 10,000 shares of Company’s
common stock at an exercise price per share equal to the fair market value of a
share of such common stock on the date of grant, as calculated under such Plan.

3.Work-Made-for Hire.

(a)All right, title and interest in any and all writings, ideas, inventions,
know-how, designs, improvements or other property created during Consultant’s
consulting relationship relating directly to the business of the Company,
constituting copyrights, patents, trademarks, service marks and related rights
or other forms of proprietary rights or information (regardless of whether any
such copyrights, patents, trademarks and service marks or other rights have or
may be registered) that are created, adapted or improved by Consultant (whether
alone or in conjunction with any other person or employee), and all material
created during Consultant’s consulting relationship that includes any of the
foregoing (collectively, “Covered Material”), shall be owned by the Company and
to the extent that it includes copyrightable subject matter, shall be deemed a
work made for hire for the Company within the meaning of the United States
Copyright Act of 1976 and for all other purposes.  If any Covered Material is
deemed not to be work made for hire, such Covered Material is hereby assigned by
Consultant to the Company and Consultant shall not have or claim to have, under
this Agreement or otherwise, any right, title or interest of any kind or nature
whatsoever in such Covered Material. 

 

 

 

--------------------------------------------------------------------------------

- 2 -

(b)The Company shall have the right to apply for and obtain registrations in the
United States Copyright Office and the United States Patent and Trademark
Office, in its own or its designee’s name, of its rights in any or all of the
Covered Material.  If for any reason the rights in any Covered Material are
registered, or applied to be registered, in Consultant’s name, Consultant shall
assign in writing such application or registration to the Company and hereby
authorizes and appoints the Company its agent for the purpose of recording such
assignment.

(c)Whenever the Company shall so request, whether during or after Consultant’s
consulting relationship, Consultant shall execute, acknowledge and deliver all
applications, assignments or other instruments; make or cause to be made all
rightful oaths; testify in all legal proceedings; communicate all known facts
which relate to such works, copyrights, inventions, ideas, discoveries, designs
and improvements; perform all lawful acts and otherwise render all such
assistance as the Company may deem necessary to protect the Company’s interest
therein including any assistance which the Company shall deem necessary in
connection with any proceeding or litigation involving the same.  The Company
shall reimburse Consultant for all reasonable out-of-pocket costs, incurred by
Consultant in rendering any such assistance requested by the Company pursuant to
this Section.

 

4.Nondisclosure.  Consultant shall not at any time, whether during or after the
termination of Consultant’s consulting relationship, regardless of the reason
for such termination, reveal to any person or entity any Confidential
Information except to employees of the Company who need to know such
Confidential Information for the purposes of their employment, or as otherwise
authorized by the Company in writing.  For purposes of this Agreement, the term
“Confidential Information” means any and all information and derivative
information, in whatever form or medium, including oral information, concerning
or relating to the Company or information of any third party that the Company is
under an obligation to keep confidential or that is maintained by the Company as
confidential, including, without limitation, intellectual property of the
Company, such as, but not limited to, patent applications, copyrights, copyright
applications, and trade secrets; information regarding or resulting from
research and development activities performed by or on behalf of the Company and
other projects (such as, but not limited to, preclinical and clinical data,
design details and specifications, engineering information, and works in
process); and business and financial information (such as, but not limited to,
current, future, and proposed products and services, financial information and
models, information relating to procurement requirements, purchasing,
manufacturing, investors, customer lists, customers, suppliers, facilities,
product plans, product ideas, business strategies, marketing or business plans,
financial or personnel matters, investors, employees, business and contractual
relationships, business forecasts, sales, strategies, operations, policies,
procedures, commercialization capabilities, and information regarding third
parties). Notwithstanding the foregoing, Confidential Information does not
include information that Consultant can demonstrate: (a) is publicly known and
generally available in the public domain other than in consequence of improper
action by any person; or (b) was acquired by Consultant free and clear of any
duty of confidentiality or restricted use and without improper action by the
transferor of such information or any other person.  Consultant shall keep
confidential all matters entrusted to Consultant by or on behalf of the Company
and shall not use or attempt to use any Confidential Information except as may
be required in the ordinary course of performing Consultant’s duties as a
consultant to the Company, and Consultant shall not use any Confidential
Information in any manner that may injure or cause loss or may be calculated to
injure or cause loss to the Company, whether directly or indirectly.

 

--------------------------------------------------------------------------------

- 3 -

Nothing in this Agreement prohibits Consultant from reporting possible
violations of federal or state law or regulations to any governmental agency or
entity or self-regulatory institution, including but not limited to the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Department of Justice, the Securities and Exchange Commission, Congress, and any
Inspector General, or making other disclosures that are protected under the
whistleblower provisions of federal or state law or regulation. Prior
authorization of the Company shall not be required to make any such reports or
disclosures and Consultant is not required to notify the Company that Consultant
has made such reports or disclosures.

5.Term of Consulting Relationship.  The term of this Agreement shall be from
January 1, 2020 to December 31, 2020 (the “Term”). Notwithstanding the
foregoing, either party may terminate Consultant’s consulting relationship and
this Agreement at any time, for any or no reason, on at least thirty (30) days’
prior notice, and the Company may terminate Consultant’s consulting relationship
and this Agreement for “Cause” immediately upon notice.  For purposes of this
Agreement, a termination shall be for Cause if any one or more of the following
has occurred:

 

(i)

Consultant has committed an act of fraud, embezzlement, misappropriation or
breach of fiduciary duty against the Company;

 

(ii)

Consultant has been convicted of, or pleaded guilty or nolo contendere to, any
crime triable upon indictment or involving moral turpitude; or

 

(iii)

Consultant has engaged in the unlawful use (including being under the influence)
or possession of illegal drugs on the Company’s premises.

6.Independent Contractor.  Consultant is an independent contractor and not an
employee of the Company.  Consultant shall be responsible for all taxes arising
from compensation and other amounts paid under this Agreement.  Neither federal,
state or local income tax, nor payroll tax of any kind, shall be withheld or
paid by the Company on Consultant’s behalf.  Consultant will not be eligible
for, and shall not participate in, any employee pension, health, welfare, or
other fringe benefit plan of the Company.

7.Waiver; Amendments.  Any waiver by the Company of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any subsequent
breach of such provision or any other provision hereof.  In addition, any
amendment to or modification of this Agreement or any waiver of any provision
hereof must be agreed to in writing by both parties.

8.Severability.  Consultant agrees that each provision and the subparts of each
provision herein shall be treated as separate and independent clauses, and the
unenforceability of any one clause shall in no way impair the enforceability of
any of the other clauses of the Agreement.   Moreover, if one or more of the
provisions contained in this Agreement shall for any reason be held to be
excessively broad as to scope, activity, subject or otherwise so as to be
unenforceable at law, such provision or provisions shall be construed by the
appropriate judicial body by limiting or reducing it or them, so as to be
enforceable to the maximum extent compatible with the applicable law as it shall
then appear.  Consultant hereby further agrees that the language of all parts of
this Agreement shall in all cases be construed as a whole according to its fair
meaning and not strictly for or against either of the parties.

 

--------------------------------------------------------------------------------

- 4 -

9.Survival. Consultant’s obligations under Sections 3 and 4 of this Agreement
shall survive the termination of Consultant’s consulting relationship regardless
of the reason for or manner of such termination and shall be binding upon
Consultant’s successors, heirs, executors, administrators and legal
representatives.

10.Assignment.  The Company shall have the right to assign this Agreement to its
successors and assigns, and all covenants and agreements hereunder shall inure
to the benefit of and be enforceable by said successors or assigns.  Consultant
may not assign this Agreement.

11.Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts and shall in all
respects be interpreted, enforced and governed under the internal and domestic
laws of Massachusetts, without giving effect to the principles of conflicts of
laws of such state.  The laws of the Commonwealth of Massachusetts shall govern
any claims or legal actions by one party against the other arising out of the
relationship between the parties contemplated herein (whether or not arising
under this Agreement).

12.Entire Agreement.  This Agreement sets forth the complete, sole and entire
agreement between the parties with respect to the subject matter herein and
supersedes any and all other agreements, negotiations, discussions, proposals,
or understandings, whether oral or written, previously entered into, discussed
or considered by the parties.

 

/s/ Andrey Zarur

Andrey Zarur

 

Solid Biosciences Inc.

 

 

By:

/s/ Ilan Ganot

 

Ilan Ganot, CEO

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

Description of Services

 

The role will entail the following responsibilities:  Work closely with the CEO
in a number of key areas, which may include advice on strategic, financial,
intellectual property, clinical and manufacturing issues.

 